Citation Nr: 1745846	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  16-56 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for colon cancer, to include as secondary to asbestosis exposure.

2.  Entitlement to service connection for cysts and cancerous lesions of the liver, to include as secondary to asbestosis exposure and colon cancer.

3.  Entitlement to service connection for cancerous lesions on the spleen, to include as secondary to colon cancer.

4.  Entitlement to service connection for a disorder manifested by chronic diarrhea, to include as secondary to colon cancer.

5.  Entitlement to service connection for hypertension, to include as secondary to asbestosis exposure and colon cancer.

6.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and major depressive disorder, to include as secondary to asbestosis exposure.
7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from October 1960 to October 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from January 2013 and August 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, and St. Paul, Minnesota, respectively.  The claims file is currently under the jurisdiction of the VA RO in Houston, Texas.

In June 2016, the Veteran testified before a decision review officer at a hearing held at the RO in Houston, Texas.  A transcript of that hearing has been associated with the record.

In July 2017, the Veteran's agent submitted additional medical evidence on the issue of entitlement to service connection for colon cancer.  The substantive appeal for that issue was received after February 2, 2013, and neither the Veteran nor his agent requested that the agency of original jurisdiction review such evidence.  Therefore, a waiver of initial consideration by the agency of original jurisdiction is unnecessary.  38 U.S.C.A. § 7105(e) (West 2014).

In his September 2011 claim, the Veteran indicated that the cysts and cancerous lesions of the liver and the cancerous lesions on the spleen are secondary to the colon cancer.  In his September 2011 claim and a May 2012 statement, the Veteran noted that his hypertension was secondary to the colon cancer.  

The Veteran is not prejudiced by the Board's consideration of the secondary service connection theories of entitlement in the first instance because the underlying issue of entitlement to service connection for colon cancer has been adjudicated by the RO and is also being adjudicated and denied by the Board.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Although the RO separately adjudicated issues of entitlement to service connection for PTSD and major depressive disorder, the Board is combining these two issues.  Moreover, in a June 2016 stressor statement, the Veteran reported that one of his in-service stressors was working as a boiler technician, to include the stress of knowing that he was exposed to asbestosis and other environmental toxins.  Thus, the Veteran has raised a new theory of entitlement for service connection for a psychiatric disorder - secondary to asbestosis exposure.

In light of the above, the issues are as stated on the first two pages of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a psychiatric disorder and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The weight of the evidence is against a finding that colon cancer was demonstrated in-service or was compensably disabling within a year of separation from active duty or that there is a nexus between the current diagnosis of colon cancer and service, to include asbestos exposure.

2.  The weight of the evidence is against a finding that cysts and cancerous lesions of the liver were demonstrated in-service; that liver cancer was compensably disabling within a year of separation from active duty; or that there is a nexus between the current diagnosis of cysts and cancerous lesions of the liver and service, to include asbestos exposure.

3.  Service connection is not effect for colon cancer.

4.  The weight of evidence is against a finding that the Veteran currently has or has had cancerous lesions on the spleen since he filed a claim in August 2010.

5.  The weight of evidence is against a finding that the Veteran currently has or has had a disorder manifested by chronic diarrhea that is separate from colon cancer since he filed a claim in August 2010.

6.  The weight of the evidence is against a finding that hypertension was demonstrated in-service or was compensably disabling within a year of separation from active duty or that there is a nexus between the current diagnosis of hypertension and service, to include asbestos exposure.


CONCLUSIONS OF LAW

1.  Colon cancer was not incurred in service, and colon cancer may not be presumed to have been so incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).
2.  Cysts and cancerous lesions of the liver were not incurred in service, and liver cancer may not be presumed to have been so incurred in service, and cysts and cancerous lesions of the liver were not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

3.  Cancerous lesions of the spleen were not incurred in service, may not be presumed to have been so incurred in service, and were not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310.

4.  A disorder manifested by chronic diarrhea was not incurred in service and not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

5.  Hypertension was not incurred in service, may not be presumed to have been so incurred in service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by letters dated in June 2011, April 2012, and May, June, and July 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty to assist the Veteran.  VA obtained all available relevant medical records and evidence identified by the Veteran.  These records have been associated with the claims file.  The RO afforded the Veteran an examination in October 2016 on the gastrointestinal disabilities (neuroendocrine carcinoma with metastized to the liver), and the VA examiner rendered a medical opinion.  Though the RO did not afford the Veteran an examination for his claims for hypertension, cancer of the spleen, diarrhea VA examinations were unnecessary.  With regard to the claims for hypertension and the spleen, examinations are not needed because the competent medical evidence of record does not show a diagnosis of hypertension or cancer of the spleen in service or within one year of discharge of active service, and because the competent evidence of record does not indicate that the Veteran's hypertension is related to in-service asbestosis exposure, or that there is competent evidence or a diagnosis of cancer of the spleen.  With regard to the claim for diarrhea, the evidence does not suggest an underlying malady or condition that has caused his diarrhea, separate from the neuroendocrine carcinoma.  

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic disabilities, such as malignant tumors and hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 
There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1MR (M21-1MR), Part IV, Subpart ii, Chapter 2, 
Section C.  The United States Court of Appeals for Veterans Claims (the Court) has held that VA must analyze a veteran's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993).  

M21-1MR provides that inhalation of asbestos fibers can produce fibrosis and tumor, most commonly interstitial pulmonary fibrosis (asbestosis).  Inhalation of Asbestos fibers may produce cancers of the gastrointestinal tract.  Specific diseases that may result from exposure to asbestos include gastrointestinal cancer that develops in 10 percent of persons with asbestosis.  VA  should determine whether a relationship exists between exposure to asbestos and the claimed disease, keeping in mind latency and exposure factors.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to the current version contained in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C) of M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical nexus evidence is required in claims for asbestos-related disease linked to alleged asbestos exposure in service.  VAOPGCPREC 4-2000 (Apr. 13, 2000); 65 Fed. Reg. 33,422 (2000).

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.
A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis

Entitlement to service connection for colon cancer, to include as secondary to asbestosis exposure

Entitlement to service connection for cysts and cancerous lesions of the liver, to include as secondary to asbestosis exposure and colon cancer

As for Hickson and Wallin element (1), current disability, the medical evidence shows a diagnosis of neuroendocrine carcinoma involving the small bowel with metastasis to the liver.  Therefore, element (1) under both theories of entitlement is satisfied.

With regard to Hickson element (2), in-service disease or injury, the service treatment records do not show a diagnosis of colon or liver cancer.  As to in-service injury, the Veteran's service personnel records reflect that he served as a boiler technician.  Therefore, the Board finds that he was presumed exposed to asbestos and that Hickson element (2) is met.

As to Hickson element (3), medical nexus, there is no evidence that the carcinoma of either the colon or liver was compensably manifested within one year of separation from active duty.  The cancer was diagnosed until 2008.  

While VA has noted a possible relationship between gastrointestinal cancers and asbestos exposure, medical nexus evidence is still necessary to link the Veteran's neuroendocrine cancer to his in-service asbestos exposure.  

The October 2016 VA examiner opined that it is less likely than not (less than 50 percent probability) that the neuroendocrine carcinoma with metastasis to the liver was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's basis was that the precise etiology of neuroendocrine tumors is not well understood and that for overwhelming majority (over 95 percent) of neuroendocrine tumors, no clear cause has been identified.  The examiner added that traditional cancer risk factors like exposure to environmental toxins or smoking do not appear to be strongly associated with neuroendocrine tumors.

In July 2017, the Veteran's agent submitted a statement that was unsigned but appears to have been provided by the Veteran's private doctor, J.C.Y., and his agent.  The statement notes evidence for and against an association between asbestos exposure and gastrointestinal cancers.  The statement concludes that the "survey of findings ... leaves the door opened for a link between [the Veteran's] long-term exposure to asbestos and his current gastrointestinal malignancies."  This statement is not considered competent medical evidence because it was not signed by the Veteran's doctor.  However, even if it were determined to be competent evidence, it is not afforded much probative value because it does not state that it is at least as likely as not that the Veteran's particular cancer was related to asbestos exposure.  Thus, the statement is speculative and afforded decreased probative value.

The Veteran's treating doctor, J.C.Y., did, however, sign another statement dated in June 2017.  The doctor stated that there are no good epidemiology studies available to address a linkage between a neuroendocrine tumor and asbestos exposure.  The doctor indicated that while he cannot exclude an association, he also cannot establish causality.  Thus, this statement is not competent medical evidence linking the neuroendocrine carcinoma with metastasis to the liver to in-service asbestos exposure.

The Veteran has related his colon cancer that metastasized to the liver to in-service exposure to asbestos.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the relationship between neuroendocrine cancer and exposure to asbestos falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In summary, for the reasons and bases set forth above, the Board concludes that the most probative and persuasive evidence weighs against a finding that the Veteran's neuroendocrine carcinoma involving the small bowel with metastasis to the liver is related to service, to include in-service asbestos exposure.  Therefore, the preponderance of the evidence is against the claims, and they are denied on a direct basis. 

Turning to the secondary service connection claim for liver cancer, service connection is not in effect for colon cancer.  Hence, Wallin element (2), a service-connected disability, is not met.  Thus, the preponderance of the evidence is against the claim, and it is denied on a secondary basis.

Entitlement to service connection for cancerous lesions on the spleen, to include as secondary to colon cancer

Entitlement to service connection for a disorder manifested by chronic diarrhea, to include as secondary to colon cancer

The Veteran filed a claim of entitlement to service connection for colon cancer in August 2010.  The competent medical evidence does not show that the Veteran currently has or has had cancerous lesions on the spleen since he filed a claim in August 2010.  Private treatment records and VA examination reports do not show a diagnosis of spleen cancer either on primary or metastatic basis.  Magnetic resonating imaging (MRI) scans of the abdomen prior to October 2010 show that the spleen was normal or unremarkable.  Though an October 2010 MRI scan of the abdomen revealed a tiny cyst noted on the spleen, later MRI scans dated from February 2012 to May 2014 reflected an unremarkable spleen.  In a June 2016 statement, the Veteran's treating doctor noted that the small bowel carcinoid tumor had metastasized to the liver.  That doctor did not indicate that the cancer had metastasized to the spleen.  

The Veteran asserts that his cancer has metastasized to the spleen.  The existence of spleen cancer falls outside the realm of common knowledge of a lay person.  Jandreau, 492 F.3d at 1733 n. 4 (lay persons not competent to diagnose cancer).

Hence, Hickson and Wallin element (1), current disability, is not satisfied as to the claim of entitlement to service connection for spleen cancer.

In short, for the reasons and bases set forth above, the Board concludes that the most probative and persuasive evidence weighs against a finding that the Veteran currently has or has had cancerous lesions on the spleen since he filed a claim in August 2010.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

As for a disorder manifested by chronic diarrhea, the competent medical evidence does not show that Veteran currently has or has had a disorder manifested by chronic diarrhea that is separate from colon cancer since he filed a claim in August 2010.  Private medical records dated from October 2010 to March 2013 show that the Veteran had diarrhea.  These records, however, do not reflect a diagnosis of a disorder manifested by chronic diarrhea that is separate from colon cancer.  Similarly, VA examination reports do not reveal a diagnosis of a disorder manifested by chronic diarrhea that is separate from colon cancer.  In a June 2016 statement, the Veteran's treating doctor noted that the Veteran had a metastatic small bowel carcinoid tumor.  That doctor did not indicate that the Veteran had a separate disorder manifested by chronic diarrhea.  Diarrhea alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

Therefore, Hickson and Wallin element (1), current disability, is not satisfied as to the claim of entitlement to service connection for a chronic disorder manifested by diarrhea.

Simply put, for the reasons and bases set forth above, the Board concludes that the most probative and persuasive evidence weighs against a finding that the Veteran currently has or has had a disorder manifested by chronic diarrhea since he filed a claim in August 2010.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

Entitlement to service connection for hypertension, to include as secondary to asbestosis exposure and colon cancer

The competent medical evidence shows a diagnosis of hypertension.  Hence, Hickson and Wallin element (1), current disability, is satisfied.

As to Hickson element (2) with regard to in-service disease, the service treatment records do not reveal a diagnosis of hypertension.  At an October 1960 entrance examination, the Veteran's blood pressure was 130/80.  At a September 1964 separation examination, the Veteran's blood pressure was 118/66.  As to in-service injury, the Veteran's service personnel records reflect that he served as a boiler technician.  Therefore, the Board finds that he was presumed exposed to asbestos.  Hickson element (2) is met.

With regard to Hickson element (3), medical nexus, a March 2008 private treatment record notes a history of hypertension.  That treatment record, however, does not show when hypertension was initially diagnosed.  No medical professional has indicated that the hypertension was diagnosed within a year of active service or that the hypertension is otherwise related to active service, to include in-service asbestos exposure.

The Veteran testified that hypertension was first diagnosed around 1965.  Hearing transcript, page 4.  Lay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a lay person is competent to identify the medical disability, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at that time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran is not competent to diagnosis hypertension.  Id. at 1733 n. 4 (lay persons not competent to diagnose cancer).  There are no contemporaneous medical records to support the Veteran's assertion that hypertension was diagnosed around 1965.  The Veteran did not provide lay testimony describing symptoms that support a later diagnosis of hypertension by a medical professional.  To the extent that the Veteran is reporting that a medical professional diagnosed hypertension around 1965, a lay person's account of what a medical professional purportedly said, filtered as it is through a lay person's sensibilities, is not persuasive medical nexus evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

To the extent that the Veteran is asserting that his hypertension is secondary to asbestoses exposure, the relationship between hypertension and asbestos exposure falls outside the realm of common knowledge of a lay person.  Jandreau, 492 F.3d at 1733 n. 4 (lay persons not competent to diagnose cancer).

In short, for the reasons and bases set forth above, the Board concludes that the most probative and persuasive evidence weighs against a finding that hypertension was demonstrated in-service or was compensably disabling within a year of separation from active duty or that there is a nexus between the current diagnosis of hypertension and service, to include asbestos exposure.  Therefore, the preponderance of the evidence is against the claim, and it is denied on a direct basis.

Turning to the secondary service connection claim for hypertension, service connection is not in effect for colon cancer.  Hence, Wallin element (2), a service-connected disability, is not met.  Thus, the preponderance of the evidence is against the claim, and it is denied on a secondary basis.


ORDER

Entitlement to service connection for colon cancer, to include as secondary to asbestosis exposure, is denied.

Entitlement to service connection for cysts and cancerous lesions of the liver, to include as secondary to asbestosis exposure and colon cancer, is denied.

Entitlement to service connection for cancerous lesions on the spleen, to include as secondary to colon cancer, is denied.

Entitlement to service connection for a disorder manifested by chronic diarrhea, to include as secondary to colon cancer, is denied.

Entitlement to service connection for hypertension, to include as secondary to asbestosis exposure and colon cancer, is denied.


REMAND

In a June 2016 stressor statement, the Veteran reported that one of his in-service stressors was working as a boiler technician, to include the stress of knowing that he was exposed to asbestosis and other environmental toxins.  The Veteran is competent to report these exposures, and the Board finds him credible.  A VA examination is necessary to determine whether he has a psychiatric disorder related to the exposure to such toxins, to include the fear of disease from exposure to such toxins.

The claim for TDIU "inextricably intertwined" with the issue of entitlement to service connection for a psychiatric disorder.  Therefore, this issue must be remanded to the RO in accordance with the holding in Harris v. Derwinski, 1 Vet. App. 181 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all treatment for his psychiatric disorder and obtain any identified records.

2.  After the development in 1 is completed, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and severity of any acquired psychiatric disorder.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

For every current psychiatric disorder, is it at least as likely as not (a 50 percent or greater probability) that the disorder is related to, or had its onset during, his active service.
A complete rationale for any opinion offered must be provided.

3.  Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his agent, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


